ORDER

PROST, Circuit Judge.
The Secretary of Veterans Affairs moves to dismiss Marilou G. Mirador’s appeal as untimely.
Pursuant to 38 U.S.C. § 7292(a), review of a final decision by the Court of Appeals for Veterans Claims “shall be obtained by filing a notice of appeal ... within the time and in the manner prescribed for appeal to the United States courts of appeal from United States district courts.” In district court cases involving the United States, the time period for filing a notice of appeal is within 60 days after entry of judgment. Fed. RApp. P. 4(a)(1). “The time for appeal is ‘mandatory and jurisdictional.’ ” Kraft, Inc. v. United States, 85 F.3d 602, 604 (Fed.Cir.1996) (quoting Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203, 108 S.Ct. 1717, 100 L.Ed.2d 178 (1988)). The Court of Appeals for Veterans Claims entered judgment in this case on January 30, 2003. Thus, under the statute, Mirador’s notice of appeal was due within 60 days of that date, i.e. by March 31, 2003. Because the notice of appeal was not received until June 9, 2003, 70 days late, this court must dismiss Mirador’s appeal as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is granted.
(2) Each side shall bear its own costs.